Filed 7/6/16 P. v. Morris CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B269166

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA120471)
         v.

ANDRE MARCHELLE MORRIS,

         Defendant and Appellant.


         Appeal from an order of the Superior Court of Los Angeles County, John J.
Lonergan, Jr., Judge. Affirmed.
         Daniel Milchiker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Andre Marchelle Morris, appeals from an order denying his Penal

Code1 section 1170.18, subdivision (a) resentencing petition. We affirm the order.
       We appointed counsel to represent defendant on appeal. After examining the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested this court independently review
the entire record on appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On April 5, 2016, we advised defendant
that he had 30 days within which to personally submit any contentions or arguments he
wished us to consider. No response has been received. We have examined the entire
record and are satisfied appointed appellate counsel has fully complied with his
responsibilities.
       Defendant’s resentencing petition references case Nos. TA107971 and TA120471.
In case No. TA107971, defendant was convicted of possessing or purchasing cocaine
base for sale in violation of Health and Safety Code section 11351.5. In case No.
TA120471, defendant pled no contest to attempted murder (§§ 664, 187) and corporal
injury to a cohabitant (§ 273.5, subd. (a)). Defendant further admitted inflicting great
bodily injury on the victim. (§ 12022.7, subd. (e).) Defendant is ineligible for
resentencing because none of the foregoing offenses is among those specified section
1170.18, subdivision (a). Accordingly, the trial court properly denied the petition.




1      Unless otherwise noted, future statutory references are to the Penal Code.

                                             2
The order is affirmed.
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                    TURNER, P.J.

We concur:



KRIEGLER, J.



BAKER, J.




                                   3